Case: 1:09-cv-01775 Document #: 1107 Filed: 01/30/20 Page 1 of 3 PagelD #:20155

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

 

EASTERN DIVISION
SECURITIES AND
EXCHANGE COMMISSION,
Plaintiff, Case No.: 09-CV-1775
Vv. Magistrate Judge Gilbert
THE NUTMEG GROUP, LLC,
RANDALL GOULDING,
DAVID GOULDING,
Defendants,

DAVID GOULDING, INC., DAVID SAMUEL, LLC,
FINANCIAL ALCHEMY, LLC, PHILLY FINANCIAL, LLC,
and ERIC IRRGANG

Relief Defendants.

 

FINAL JUDGMENT AS TO DEFENDANT DAVID GOULDING

The Securities and Exchange Commission having filed a Complaint (Docket No. 1) and
an Amended Complaint (Docket No. 314) and David Goulding (“Defendant”) having entered a
general appearance and consented to the Court’s jurisdiction over him and the subject matter of
this action; consented to entry of a partial judgment in which Defendant was enjoined from
violating Sections 204, 206(1), 206(2), and 206(4) of the Investment Advisers Act of 1940
(“Advisers Act”) [15 U.S.C. §§ 80b-4, 80b-6(1), 80b-6(2), and 80b-6(4)] and Rules 204-2,
206(4)-2, and 206(4)-8 thereunder [17 C.F.R. §§ 275.204-2, 275.206(4)-2, and 275.206(4)-8]
(Docket No. 993); waived findings of fact and conclusions of law (except as to the findings of
fact and conclusions of law in the Court’s Memorandum Opinion and Order on Summary

Judgment (Docket No. 795)) and any right to appeal from the partial judgment; and the Court
Case: 1:09-cv-01775 Document #: 1107 Filed: 01/30/20 Page 2 of 3 PagelD #:20155

having considered the evidence and the parties’ submissions and arguments regarding
appropriate remedies, the Court hereby enters this Final Judgment based on the findings of fact
and conclusions of law set forth ina Memorandum and Opinion on Disgorgement from David

Goulding, David Goulding, Inc. and David Samuel, LLC (Docket No. 1105):

I.

IT IS ORDERED, ADJUDGED, AND DECREED that Defendant is liable for
disgorgement of $18,817, representing profits gained as a result of Defendant’s violations of the
Advisers Act, together with prejudgment interest thereon in the amount of $10,118. Defendant
shall satisfy this obligation by paying $28,935 to the Securities and Exchange Commission
within 30 days after entry of this Final Judgment. Defendant may transmit payment
electronically to the Commission, which will provide detailed ACH transfer/Fedwire instructions
upon request. Payment may also be made directly from a bank account via Pay.gov through the
SEC website at http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified
check, bank cashier’s check, or United States postal money order payable to the Securities and
Exchange Commission, which shall be delivered or mailed to

Enterprise Services Center

Accounts Receivable Branch

6500 South MacArthur Boulevard

Oklahoma City, OK 73169
and shall be accompanied by a letter identifying the case title, civil action number, and name of
this Court; David Goulding as a defendant in this action; and specifying that payment is made
pursuant to this Final Judgment. Defendant shall simultaneously transmit photocopies of

evidence of payment and case identifying information to the Commission’s counsel in this

action, By making this payment, Defendant relinquishes all legal and equitable right, title, and
Case: 1:09-cv-01775 Document #: 1107 Filed: 01/30/20 Page 3 of 3 PagelD #:20155

interest in such funds and no part of the funds shall be returned to Defendant. The Commission
shall send the funds paid pursuant to this Final Judgment to the United States Treasury.

The Commission may enforce the Court’s judgment for disgorgement and prejudgment
interest by moving for civil contempt and/or through other collection procedures authorized by
law at any time after 30 days following entry of this Final Judgment. Defendant shall pay post
judgment interest on any delinquent amounts pursuant to 28 U.S.C. § 1961,

Il.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for
purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C,
§523, the allegations in the complaint are true and admitted by Defendant, and further, any debt
for disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under
this Final Judgment or any other judgment, order, consent order, decree or settlement agreement
entered in connection with this proceeding, is a debt for the violation by Defendant of the federal
securities laws or any regulation or order issued under such laws, as set forth in Section

523(a)(19) of the Bankruptcy Code, 11 U.S.C. §523(a)(19).

Ill.
IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall

retain jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.

SO ORDERED this Oday of January, 2020. Py
Chai fs \

Y .
nb eR T. GILBERT
